PER CURIAM.
The trial court’s order denying Edwards’s post-conviction motion is affirmed. As to his claim that his attorney was ineffective for failing to call certain witnesses, in order to set forth a facially sufficient claim, a post-conviction motion must allege that the witness was available to testify. See Catis v. State, 741 So.2d 1140 (Fla. 4th DCA 1998), rev. denied, 735 So.2d 1284 (Fla.1999); Nelson v. State, 816 So.2d 694 (Fla. 5th DCA 2002); Puig v. State, 636 So.2d 121 (Fla. 3d DCA 1994); Highsmith v. State, 617 So.2d 825 (Fla. 1st DCA 1993).
Accordingly, we certify conflict with Odom v. State, 770 So.2d 195 (Fla. 2d DCA 2000).
STONE, HAZOURI and MAY, JJ„ concur.